DETAILED ACTION
Status of the Claims
	Claims 36-55 are pending in the instant application. Claims 42-45 and 51-55 have been withdrawn based upon Restriction/Election as discussed below. Claims 36-41 and 46-50 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Response to Arguments:
	Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
	Applicants confirmed the oral election of (a)(i) WPU+ functionalized with dopamine (WPU+DP, Figure 6) and (a)(ii) WPU- functionalized with tannic acid (WPU--TA; Figure 7). However, Applicants traverse the withdraw of claims 42-45 which Applicants contend that these claims are draw to elected subject matter. Applicants suggesting that the examiner has interpreted the dopamine and tannic acid as conferring the positive and negative charges to WPU+ and WPU-.
	In response, during the telephonic conversation seeking an oral election to correct the written response filed the examiner specifically requested if Mr. Zimmer wished to elect a species from claims 43 and 45 and Mr. Zimmer choose not to elect one of these species. Therefore, those claims were withdraw as not reading on the elected species. As the examiner understands Applicants elected species are not limited to these claims and therefore those claims were withdrawn.
	Specifically in response to Applicants suggestion that the “the examiner has interpreted the dopamine and tannic acid as conferring the positive and negative charges to WPU+ and WPU-.”, the examiner sees no indication in the Non-Final Office Action that suggest that dopamine or tannic acid confer a charge to the waterborne polyurethane nanoparticles (i.e. WPU+ and WPU-).
	The examiner cites Honakar (“Waterborne polyurethanes: A review,” 2017, Taylor & Francis; Journal of Dispersion Science and Technology, Vol. 39, No. 4, pp. 507-516) disclosing that “Polyurethanes are high-performance polymers and are prepared by alternating rigid and flexible segments. The final polymer is formed in two separate steps. First, the isocyanate and polyol react together to form an intermediate polymer with medium molecular weight, which is called a pre-polymer and is a thick viscous liquid generally. Then, it is converted into the final high-molecular-weight polymer through further reaction with a diol or diamine chain extender.” (p. 507, §Introduction, 1st paragraph). Honakar further discloses that: “Normally, most types of polyurethane systems contain a large percentage of volatile organic compounds (VOCs) and, in some cases, a certain amount of free isocyanate. Organic solvents are toxic and pollute the environment. In the late 1960s, the system of aqueous polyurethane dispersions was introduced. The waterborne polyurethane dispersion is a binary colloidal system in which the polyurethane particles are dispersed in a continuous aqueous medium. The concept of producing water-based polyurethanes is directed toward producing polymers with a high number of hydrophilic groups to obtain water solubility. Polyurethane is completely incompatible with water, which is why a special modification of the backbone is necessary. This idea is executed through the incorporation of hydrophilic monomers containing ionic functionality, including quaternary ammonium, carboxylate, or sulfonate groups. These ionic moieties are known as an internal emulsifier and polyurethane ionomers. There are three major reasons for applying the waterborne polyurethanes. First, the administrative organization has emphasized on the reduction of solvent emission into the atmosphere. Second, the price of these solvents is high. But, perhaps most importantly, the quality of these waterborne polyurethanes has made them highly suitable for a wide range of applications.” (p. 507, §Introduction, 2nd paragraph).
	Honakar further discloses polyurethane anionomers: “These anionomers are synthesized from the reaction of the isocyanates, containing ionic groups, with conventional diols or a combination of diols, including ionic groups with conventional di-isocyanates. The diols, including ionic groups, have been studied extensively. Among them, sulfonic groups, phosphonate, and carboxylic acid have the most applications.” And further di-methylol propionic acid (DMPA) as producing anionic centers (i.e. WPU-) (p. 508, col. 2). 
	Honakar further discloses polyurethane cationomers: “Generally, polyurethane cationomers are synthesized through the reaction of di-isocyanates with nitrogen-containing alkyldiols or with sulfur-containing diols. By quarternization of nitrogen atoms or ternization of sulfur atoms, the ionic groups are obtained. Polyether polyurethane cationomers were prepared using polytetramethylene oxide as soft segments, N-methyl-di-ethanolamine as a chain extender […].” (paragraph bridging p. 509-510).
	The instant Specification, as published, discloses that: 

    PNG
    media_image1.png
    117
    504
    media_image1.png
    Greyscale

The instant Specification further discloses: “Positive or negative charges can be introduced by including di-/poly-ols or di/-poly-acids with ionizable groups in the polymerization, such as dimethylol propionic acid (DMPA, for WPU […] with negative charge), N-methyl-diethanolamine (MDEA, for WPU […] with positive charge) […].” ([0080], as published). Figure 6 (instant Application) indicates that the species MDEA was used to produce WPU+-DP introducing quaternary ammonium groups. Figure 7 (instant Application) indicates the species DMPA was used for negative charge to produce WPU--TA by introducing carboxyl groups (COO-). This is also consistent with Example 2 and Table 1 for WPU+-DP, and Example 3 and Table 2 for WPU--TA.
	Accordingly, Applicants elected species was examined as the negative charge in WPU--TA is from the an anionic chain extender (e.g. DMPA) not the TA, and the positive charge in WPU+-DP is from the a cationic chain extender (e.g. MDEA) and not DP.
Priority
	The U.S. effective filing date has been determined to be 04/30/2018, the filing date of the U.S. Provisional Application No. 62/664,739. Applicants claim of an earliest priority date of 10/02/2017, the filing date of the U.S. Provisional Application 62/566,730 (hereafter ‘730), however Applicants elected species of WPU+-DP and WPU--TA, in combination is described in Example 17 which does not appear in ‘730, and the examiner finds no clear disclosure of combining the two in ‘730.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 36-41 and 46-50 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “wherein the average first size in three dimensions is 1 nm to 1000 nm” in line 7, which is unclear as the claim is considered ambiguous because the size range of the average first size could be interpreted as requiring (1) three difference sizes (e.g. length, width and height each being in the size range of 1-1000 nm) or (2) a single dimension (e.g. width) in three-dimensional space. Appropriate clarification is required. Claims 37-41 and 46-50 are rejected as inheriting this deficiency.
	Applicant is referred to Ex parte Miyazaki (BPAI 11/19/2008) (Horner, APJ) (precedential).  A five member expanded panel of the Board held that "if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 USC 112, second paragraph, as indefinite."  Miyazaki, slip op. at 11-12. 
Response to Arguments:
	Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
	Applicants argue that “the claim is not ambiguous, because the claim expressly states that the average first size is ‘in three dimensions’ in contrast to stating ‘in a single dimension’. Therefore, based on the express language in Claim 36, the first interpretation stated by the Examiner is the only reasonable interpretation […].” (p. 7, lines 5-9).
	The examiner respectfully disagrees. A single dimension such as the radius of a spherical particle can fully define a nanoparticle in three dimensional space (i.e. or (2) a single dimension (e.g. width) in three-dimensional space), therefore the second interpretation is plausible, and the claim is ambiguous.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 36-41 and 46-50 remain rejected under 35 U.S.C. 103 as being unpatentable over DIEHL (US 2010/0055370; published March, 2010) in view of THUNHORST (US 2012/0309870; published December, 2012); MAITRA (US 2010/0266649; published October, 2010); Sun et al. (“Facile Preparation of Mussel-Inspired Polyurethane Hydrogel and Its Rapid Curing Behavior,” 2014, ACS; Applied Materials & Interfaces, Vol. 6, pp. 12495-12504); and Abouelmagd et al. (“Tannic Acid-Mediated Surface Functionalization of Polymeric Nanoparticles,” 2016, ACS; ACS Biomaterials Science & Engineering, Vol. 2, pp. 2294-2303).
Applicants Claims
	Applicant claims an adhesive composition comprising: (i) an aqueous solvent; (ii) a population of positively charged first nanoparticles dispersed in the aqueous solvent, the first nanoparticles having an average first size; and (iii) a population of negatively charged second nanoparticles dispersed in the aqueous solvent, the second nanoparticles having an average second size; wherein the average first size in three dimensions is 1 nm to 1000 nm; and wherein a difference between the average first size and the average second size is at least 30 nm (instant claim 1).
	Elected species: Applicants have elected the following species: (a)(i) a positively charged first nanoparticle is WPU+ functionalized with dopamine (WPU+-DP; Figure 6) and (a)(ii) a negatively charged second nanoparticle is WPU- functionalized with tannic acid (WPU--TA; Figure 7)(Examples 2-3 & 13).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            DIEHL teaches an adhesive composition comprising a solvent, at least on first organic polymer and at least one different, particulate, second organic polymer, the first polymer being an adhesive polymer (see whole document, particularly the title & abstract). DIEHL teaches that the first adhesive polymers include adhesive polyurethanes ([0023] & claim 5), including aqueous polyurethane dispersions, and particularly aqueous dispersions ([0065] & [0074])(instant claims 40-41, waterborne polyurethane). DIEHL further teaches that “The first polymers for use in accordance with the invention are used preferably in the form of an aqueous dispersion. The average particle size of the polymer particles of the first polymer that are dispersed in the aqueous dispersion is preferably from 100 to 500 nm. With particular preference the average particle size is between 140 and 200 nm.” And “The size distribution of the dispersion particles may be monomodal, bimodal or multimodal. […] In the case of bimodal or multimodal particle size distribution the particle size may also be up to 1000 nm.” ([0066]).
	DIEHL teaches polyurethanes synthesized from (a) diisocyanates, (b) diols, (c) no-(a) and non-(b) monomers containing at least one isocyanate group or at least one group reactive toward isocyanate groups, and further carrying at least one hydrophilic or potentially hydrophilic group to make the polyurethanes dispersible in water, (d) if appropriate, further, non-(a) to non-(c) polyfunctional compounds containing reactive groups selected from alcoholic hydroxyl groups, primary or secondary amino groups or isocyanate groups, and (e) if appropriate, non-( a) to non-(d) monofunctional compounds containing a reactive group which is an alcoholic
hydroxyl group, a primary or secondary amino group or an isocyanate group. ([0027] through [0034]). DIEHL teaches that "Ionic hydrophilic groups are, in particular, anionic groups such as the sulfonate, the carboxylate, and the phosphate group in the form of their alkali metal salts or ammonium salts, and also cationic groups such as ammonium groups, especially protonated tertiary amino groups or quaternary ammonium groups. Potentially ionic hydrophilic groups are, in particular, those which can be converted into the abovementioned ionic hydrophilic groups by simple neutralization, hydrolysis or quaternization reactions, in other words, for example, carboxylic acid groups or tertiary amino groups." ([0049]).
	DIEHL further teaches that: "Of particular practical importance as (potentially) cationic monomers (c) are, in particular, monomers containing tertiary amino groups, examples being tris(hydroxyalkyl)amines, N,N'-bis(hydroxyalkyl) alkylamines, N-hydroxyalkyldialkylamines, tris(aminoalkyl)amines, N,N'-bis(aminoalkyl)alkylamines, and N-aminoalkyldialkylamines, the alkyl radicals and alkanediyl units of these tertiary amines consisting independently of one another of 1 to 6 carbon atoms." ([0050])(instant claims 1 & 40, positively charged first nanoparticles, positively charged waterborne polyurethane: WPU+).
	DIEHL further teaches that: "Suitable monomers having (potentially) anionic groups normally include aliphatic, cycloaliphatic, araliphatic or aromatic carboxylic acids and sulfonic acids which carry at least one alcoholic hydroxyl group or at least one primary or secondary amino group." ([0051]). And further that: "Particular preference is given to compounds of the general formula (cl) […] and especially to dimethylolpropionic acid (DMPA)." ([0052])(instant claims 1 & 40, negatively charged second nanoparticles, negatively charged waterborne polyurethane: WPU-).
	DIEHL teaches that “The emulsion polymers are prepared by emulsion polymerization using emulsifiers and/or protective colloids or stabilizers as surface-active substances.” ([0018]), and that: “The emulsion polymerization produces aqueous dispersions of the polymer which have solids contents in general of 15% to 75% […]. In order to be able to achieve solids contents >60% by weight, a bimodal or polymodal particle size ought to be set, since otherwise the viscosity becomes too high and the dispersion can no longer be managed.” ([0022]). And as discussed above, DIEHL teaches aqueous polyurethane dispersions, and particularly aqueous dispersions ([0065] & [0074]). One of ordinary skill in the art would have recognized that the colloidal dispersion of waterborne polyurethanes can be reasonably interpreted as a nanoparticle dispersion of waterborne polyurethane particles. One of ordinary skill in the art would have further recognized that polyurethanes are not water soluble and must be modified to produce waterborne polyurethanes which modification includes forming ionicly charged polyurethanes by inclusion of cations or anions, as discussed above. Thus, DIEHL clearly implies positively charged waterborne polyurethanes and negatively charged polyurethanes as colloidal dispersions which constitutes a population of charged waterborne nanoparticles (WPU with a positive or negative charge).
	DIEHL teaches inclusion of further additives including fillers, dyes, flow control agents, thickeners, defoamers, plasticizers, pigments, wetting agents or tackifiers ([0075])(instant claim 50).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of DIEHL is that DIEHL does not expressly teach the adhesive polyurethane polymer nanoparticulate dispersion includes a first population of positively charged polyurethane nanoparticulates and a second population negatively charged polyurethane nanoparticulates where the size difference between the two is at least 30 nm, or the 
species of positively charged first nanoparticle is WPU+ functionalized with dopamine (WPU+-DP) and the species of negatively charged second nanoparticle is WPU- functionalized with tannic acid (WPU--TA).
	Regarding the difference in particle size of the bimodal polyurethane nanoparticulates suggested, DIEHL teaches that “In order to be able to achieve solids contents >60% by weight, a bimodal or polymodal particle size ought to be set, since otherwise the viscosity becomes too high and the dispersion can no longer be managed.” ([0022])(instant claim 48). Similarly, THUNHORST teaches a resin system comprising a multimodal surface-modified nanoparticles (see whole document), and particularly that “It is well-known that the smaller the nanoparticle size, the lower the particle loading must be to avoid excessive viscosity build. Contrary to this general understanding, the present inventors have discovered that a surprising and significant reduction, or even elimination, of viscosity build, particularly at high shear rates, can be achieved by adding smaller nanoparticles to a resin system loaded with larger nanoparticles. That is, by proper selection of the relative particle sizes and loadings, multimodal nanoparticle size distributions can be selected to achieve the desired high particle loading without the detrimental effects on viscosity and handling.” ([0023]). THUNHORST teaches multimodal particle size distributions ([0048]) include a first mode (D1) having a number average particle size between 50 and 250 nm ([0051]), and the second mode (D2) is no greater than 50 nm ([0052]).
	Regarding the surface charge THUNHORST teaches surface modified particles ([0037]) and that “In some embodiments, the surface treatment agent further includes one or more additional functional groups providing one or more additional desired properties. For example, in some embodiments, an additional functional group may be selected to provide a desired degree of compatibility between the surface modified nanoparticles and one or more of the additional constituents of the resin system, e.g., one or more of the curable resins and/or reactive diluents. In some embodiments, an additional functional group may be selected to modify the rheology of the resin system, e.g., to increase or decrease the viscosity, or to provide non-Newtonian rheological behavior, e.g., thixotropy (shear-thinning).” ([0045]).
	MAITRA teaches a gel system comprising a fractal network of nanoparticles and macroscopic particles (see whole document, particularly the title & abstract), and that fractal particle network is obtained by using a mixture of fractal particles with opposite zeta potential at a given pH ([0014]). More specifically, MAITRA teaches that “Another beneficial aspect of the invention is the ability of the gel network to display unique rheological properties, which are especially useful in cosmetic applications. The gel network is highly thixotropic. That is to say, the viscosity of the gel rapidly diminishes under increasing shear stress, yet the gel network reforms quickly once the shear stress is removed. Effectively, this imparts an effect wherein the composition transforms from viscous, non-flowing compositions to a free flowing liquid when the composition is applied, e.g., with a brush or other applicator. The speed at which the network reforms to a gel is a function of particle concentration, and, in the instance where the fractal network is a fractal gel, on the magnitude of the attractive interaction between the oppositely charged particles (refer to section "Surface Charge of Particulate Dispersions"). Hyperthixotropic compositions are particularly useful in foundations, mascaras, hair care, lip compositions, and personal care compositions where low viscosity is desired during application, yet a rapid increase in viscosity is important to prevent migration of the applied composition.” ([0027]).
	MAITRA further teaches that the pH controls the surface change such that at a given pH the particles have opposite change and their opposite change causes the particles to have stronger attraction between the particles ([0042]). MAITRA further teaches the zeta potential of first particles is in the range of about +10 mV to about +50 mV, and the zeta potential of the second particles is about -10 mV to about -50 mV ([0066])(instant claim 49).
	Regarding the elected species of surface functionalization including dopamine, Sun et al. teaches facile preparation of mussel-inspired polyurethane hydrogel and it rapid curing behavior (see whole document), including that “Mussels can adhere tightly to all types of surfaces, even to adhesion-resistant PTFE surfaces, and in a wet turbulent environment by secreting adhesive plaques. Several research groups demonstrated that the universal and water-resistant adhesive ability of mussel adhesive proteins (MAPs) is due to the presence of the unusual amino acid DOPA and it catechol group, central to its unique adhesion property.” (§Introduction). And to engineer this adhesive performance polymers have been functionalized with DOPA catechol derivatives such as dopamine (§Introduction, 2nd paragraph). Sun et al. further teaches that “Polyurethanes (PU) are a unique class of synthetic materials with alternating “soft” and “hard” segments, and are widely used in many applications such as adhesives, coatings, and thermoplastic elastomers. Because of their excellent biocompatibility and mechanical properties, many types of PU have gained U.S. Food and Drug administration (FDA) approval and been extensively investigated as biomaterials. PU can be easily synthesized from diisocyanate, polyol, and chain extender in a step growth polymerization process. By suitable choice of diisocyanate, polyol, and chain extender, PU can be easily tailored for desired performance with tunable structure, segment distribution, and morphology. It is hypothesized that a mussel-inspired adhesive moiety could be introduced as a chain extender, and that the water solubility of the PU could be tailored by use of different polyols such as PEG. Furthermore, the content of mussel-inspired adhesive moiety can be adjusted as needed.” (p. 12496, col. 1, first full paragraph). 
	Regarding the elected species of surface functionalization including tannic acid, Abouelmagd et al. teaches tannic acid-mediated surface functionalization of polymeric nanoparticles (see whole document), and that polymeric nanoparticles are typically surface modified to provide additional functions, which can be challenging because most polymeric nanoparticles have a limited number of reactive groups on the surface, and such a process typically involves chemical coupling and exhaustive purification steps, and further that surface modified nanoparticles can be produced with prefunctionalized polymers (§Introduction, lines 1-13). Abouelmagd et al. further teaches that “As a potential solution to these challenges, the mussel-inspired surface modification method has received increased attention in recent years. Polydopamine (pD) formed by oxidative polymerization of dopamine at alkaline pH, deposits on surfaces and binds with amine- or thiol-terminated compounds to form a functional coating.” (§Introduction, lines 1-13). Abouelmagd et al. further teaches that “Nevertheless, several drawbacks limit broader application of the pD-based surface modification technique: First, the dark colored pD coating absorbs a broad spectrum of light and thus alters optical properties of NPs […] Second, abundant amine groups in pD interfere with quantification of functionalized ligands such as proteins and peptides and make it difficult to characterize the NPs. Third, dopamine polymerization requires alkaline conditions which can be detrimental to the activity of encapsulated drugs or the stability of polymer structures.” (p. 2294, col. 2, 1st paragraph). Abouelmagd et al. further teaches that “Recently, several plant-derived polyphenolic compounds have been identified as alternative surface modifiers. Similar to pD, plant phenols and polyphenols such as tannic acid (TA), […]. These polyphenols interact with each other via covalent and noncovalent interactions to form oligomers, deposit on solid surfaces, and accommodate thiol- or amine-terminated molecules.  They are inexpensive, nontoxic, and able to form coatings at neutral pH and, thus, avoid most of the aforementioned shortcomings of pD coating. TA is particularly promising due to the efficiency of coating formation and the versatility of molecular interactions. TA undergoes oxidation-induced oligomerization at pH 7 to form a colorless coating with similar thickness as pD. Each TA molecule has 25 hydroxyl groups to facilitate hydrogen bond interactions with other molecules. TA coating is negatively charged at neutral pH due to a large number of galloyl groups and can thus interact with cationic molecules via electrostatic interactions.” (paragraph bridging pp. 2294-2295).
	The combination of cited prior art suggests using oppositely charged particles in a waterborne adhesive composition, the particles including surface modified polyurethane nanoparticles where the surface modifications include dopamine and tannic acid, and that the oppositely charged surfaces would have resulted in enhanced attraction which would have interlocking structure (instant claim 46-47), and the size being nanoparticles would have also resulted in filling of pores on a rough surface (instant claim 46).
	Regarding instant claims 37-38, the combination of prior art clearly suggests using a bimodal nanoparticle distribution such that a first population is at last 30 nm differently sized, in order to improve the particle loading while controlling the viscosity (DIEHL and THUNHORST) and further suggests oppositely charged particles in combination (MAITRA). The prior art does not directly suggest which of the positive or negative particle should be smaller/larger, however it would have been within the ordinary level of skill in the art to use the positive or negative particle as the smaller or larger particle in order to provide the best possible adhesive composition.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an adhesive composition of waterborne polyurethane bimodal nanoparticles, as suggested by DIEHL, in order to enhance particle loading and control the viscosity, the two modes (i.e. populations) of nanoparticles including nanoparticles having a size difference of at least 30 nm, as suggested by THUNHORST, and to surface modify the polyurethane nanoparticles in order to provide additional desired properties such as to provide non-Newtonian rheological behavior (e.g. thixotropy) by inclusion of a first population of positively charged nanoparticles and a second population of negatively charged nanoparticles, as suggested by MAITRA, “because of their oppositely charged particles, have stronger attraction between the […] particles” (MAITRA: [0042]), and to utilize known groups such as catechols for chemical surface modification such as dopamine, as suggested by Sun et al. and Abouelmagd et al., and tannic acid, as suggested by Abouelmagd et al., in order to provide opposite surface changes thereby enhancing attraction (adhesion) between the different nanoparticles while allowing for thixotropic behavior to provide low viscosity during application.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
	Applicants argue that “Diehl does not teach that there is a bimodal distribution between its first organic polymer and its second organic polymer.” But rather teaches “that only the first organic polymer has a bimodal particle distribution. This means that Diehl uses a bimodal particle system where the different sized particles have the same composition (only the first organic polymer).” (p. 8, lines 3-7).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case Applicants point out that “the composition of first nanoparticles and the second nanoparticles are different, because each has a different charge.” The examiner cited MAITRA as teaching the combination of positively and negatively charged nanoparticles to provide additional desired properties such as to provide non-Newtonian rheological behavior (e.g. thixotropy) by inclusion of a first population of positively charged nanoparticles and a second population of negatively charged nanoparticles, as suggested by MAITRA, “because of their oppositely charged particles, have stronger attraction between the […] particles” (MAITRA: [0042]).
	Applicants further argue that “the technology of Maitra is incompatible with both Diehl and Thunhorst, because modification of either reference with the Maitra nanoparticles would render both references being modified unsatisfactory for their intended purpose.” (p. 8, last paragraph).
	In response the examiner argues that the rejection only suggests the modification of the primary reference DIEHL to utilize their positively charged waterborne polyurethanes and negatively charged polyurethanes in combination to provide additional advantages in terms of the adhesive composition taught therein.
	Applicants further argue that “Diehl teaches in [0022] that low viscosity is an important physical characteristic of its adhesive composition. If Diehl were modified to include the oppositely charged fractal particles of Maitra, the skilled artisan would expect the Diehl formulation to form a gel network described by Maitra. The skilled artisan would readily understand that gels are not low viscosity. Consequently, modification of Diehl with oppositely charged nanoparticles would render Diehl being modified unsatisfactory for its intended purpose of having low viscosity composition. Consequently, there is no suggestion or motivation to make such a modification.” (p. 9, lines 6-13).
	In response the Office Action is not suggesting that the particles of MAITRA be included into the composition of DIEHL which would not result in a composition of population of positively charged waterborne polyurethane nanoparticles in combination with a population of negatively charged waterborne polyurethane nanoparticles. It is known in this art that polyurethanes are not water soluble and must be modified to produce waterborne polyurethanes which are described in the art as colloidal dispersions (i.e. nanoparticles). The concept of incorporating charged groups (e.g. carboxyl or quaternary ammonium) into polyurethanes to produce waterborne polyurethanes is well-known in the art pertaining to waterborne polyurethanes. DIEHL clearly teaches incorporating hydrophilic groups into the polyurethanes to produce waterborne polyurethane dispersions and specifically teaches including charged groups including cations and anions ([0050] & [0051], respectively). Thus DIEHL teaches these charged waterborne polyurethanes but does not expressly teach the combination of positively charged and negatively charged waterborne polyurethanes in the same composition. MAITRA clearly suggest combining nanoparticles having a positive charge and nanoparticles having a negative charge, particularly that by inclusion of a first population of positively charged nanoparticles and a second population of negatively charged nanoparticles, as suggested by MAITRA, “because of their oppositely charged particles, have stronger attraction between the […] particles” (MAITRA: [0042]). And with respect to the viscosity, MAITRA clearly suggests that: “The gel network is highly thixotropic. That is to say, the viscosity of the gel rapidly diminishes under increasing shear stress, yet the gel network reforms quickly once the shear stress is removed. Effectively, this imparts an effect wherein the composition transforms from viscous, non-flowing compositions to a free flowing liquid when the composition is applied, e.g., with a brush or other applicator.” Which would have been an advantage for “adhesion to substrates is accomplished immediately by gentle application of pressure.” (DIEHL: [0079]).
	Applicants arguments “With respect to Thunhorst and Maitra” (p. 9, lines 14-27) there is no suggestion in the Office Action to combine the compositions of THUNHORST and MAITRA but rather the teachings therein with the primary reference DIEHL. Particularly with respect to THUNHORST teaching that: “by proper selection of the relative particle sizes and loadings, multimodal nanoparticle size distributions can be selected to achieve the desired high particle loading without the detrimental effects on viscosity and handling.” ([0023]). THUNHORST teaches multimodal particle size distributions ([0048]) include a first mode (D1) having a number average particle size between 50 and 250 nm ([0051]), and the second mode (D2) is no greater than 50 nm ([0052]). A teaching that is consistent with DIEHL teaching high particle loadings as a feature of their invention (DIEHL teaches that “In order to be able to achieve solids contents >60% by weight, a bimodal or polymodal particle size ought to be set, since otherwise the viscosity becomes too high and the dispersion can no longer be managed.” ([0022])).
	Applicants further argue that “With respect to modification of Diehl with the teachings of Sun or Abouelmagd, dopamine and tannic acid are tissue binding chemical functional groups designed to covalently bond to tissue […]. Such bonding is known to be quite robust. Such features are incompatible with the teachings of Diehl, which repeatedly states that the intended purpose of its adhesive compositions are to be ‘redetachable’ […]. Adding functional groups to Diehl, such as dopamine and tannic acid, that are known to form strong bonds with tissue is clearly a violation of MPEP § 2143.01(V), because it would destroy the intended purpose of redetachable adhesives.” (paragraph bridging pp. 9-10).
	In response the examiner first argues that he arguments of counsel cannot take the place of evidence in the record (MPEP §716.01(c)), and there is no evidence of record that shows that the purported effect (i.e. inclusion of dopamine and/or tannic acid it the WPU of DIEHL would have resulted in non-redetachable compositions).
And second, DIEHL clearly teaches that:

    PNG
    media_image2.png
    146
    510
    media_image2.png
    Greyscale

MPEP §2123 makes clear that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” The examiner particularly notes that the instantly rejected claims are not limited to a tissue adhesive.
Conclusion
	The art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (“Bioinspired super-strong aqueous synthetic tissue adhesives,” 2022, ELSEVIER; Matter, Vol. 5, Issue 3, pp. 933-956) is cited as a non-patent literature document with authors common with the instant inventor(s), and particularly disclosing, consistent with the instant Specification, that “Biodegradable WPUs were synthesized using PCL-diol and aliphatic diisocyanate IPDI as the main reactants, BDO and EDA as the NCE, and DMPA (for WPU [-]) or MDEA (for WPU [+]) as the ICEs.” (see whole document, particularly p. 949, §WPU synthesis, lines 2-4).
	Claims 36-41 and 46-50 are pending and have been examined on the merits. Claims 36-41 and 46-50 are rejected under 35 U.S.C. 112(b); and claims 36-41 and 46-50 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                      


/TIGABU KASSA/Primary Examiner, Art Unit 1619